Matter of Spence v Partnow (2017 NY Slip Op 09141)





Matter of Spence v Partnow


2017 NY Slip Op 09141


Decided on December 27, 2017


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 27, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
RUTH C. BALKIN
LEONARD B. AUSTIN
SANDRA L. SGROI, JJ.


2017-07840

[*1]In the Matter of Lionel Spence, petitioner, 
vMark I. Partnow, etc., respondent.


Lionel Spence, Brooklyn, NY, petitioner pro se.
Eric T. Schneiderman, Attorney General, New York, NY (Charles F. Sanders and Alissa S. Wright of counsel), for respondent.

DECISION & JUDGMENT
Proceeding pursuant to CPLR article 78 in the nature of prohibition, inter alia, to prohibit the respondent, Mark I. Partnow, a Justice of the Supreme Court, Kings County, from enforcing a judgment of foreclosure and sale dated April 19, 2017, in an action entitled City Success Group Corp. v Collins , entered in the Supreme Court, Kings County, under Index No. 29775/06.
ADJUDGED that the petition is denied and the proceeding is dismissed on the merits, without costs or disbursements.
"Because of its extraordinary nature, prohibition is available only where there is a clear legal right, and then only when a court—in cases where judicial authority is challenged—acts or threatens to act either without jurisdiction or in excess of its authorized powers" (Matter of Holtzman v Goldman , 71 NY2d 564, 569; see Matter of Rush v Mordue , 68 NY2d 348, 352).
The petitioner has failed to establish a clear legal right to the relief sought.
ENG, P.J., BALKIN, AUSTIN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court